                                           Case 3:18-cv-07548-EDL Document 46 Filed 05/15/19 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         WILLIAMS-SONOMA, INC.,
                                   7                                                             Case No. 18-cv-07548-EDL
                                                             Plaintiff,
                                   8
                                                   v.                                            CASE MANAGEMENT AND
                                   9                                                             PRETRIAL ORDER FOR JURY TRIAL
                                         AMAZON.COM, INC.,
                                  10
                                                             Defendant.
                                  11

                                  12           Following the Case Management Conference held on May 7, 2019, the following case
Northern District of California
 United States District Court




                                  13   management and pretrial order is HEREBY ORDERED. By June 24, 2019, the parties shall file

                                  14   joint proposals for a summary judgment briefing schedule, expert discovery deadlines, and a

                                  15   deadline to complete alternative dispute resolution (“ADR”) and an election on the type of ADR.

                                  16           1. TRIAL DATE

                                  17                    a.         Jury trial will begin on September 14, 2020 at 8:30 A.M. in Courtroom E,

                                  18   15th Floor, 450 Golden Gate Avenue, San Francisco, CA 94102. Should a daily transcript and/or

                                  19   realtime reporting be desired, the parties shall make arrangements with Rick Duvall, Court

                                  20   Reporter Supervisor, at (415) 522-2079 or Rick_Duvall@cand.uscourts.gov, at least 14 days prior

                                  21   to the trial date.

                                  22                    b.         The length of the trial will be not more than 11 days.

                                  23           2. DISCOVERY

                                  24                    a.         All non-expert discovery shall be completed no later than February 10,

                                  25   2020. There will be no further non-expert discovery after that date except by order of the Court

                                  26   for good cause shown. Motions to compel non-expert discovery must be filed within the time

                                  27   limits contained in Civil Local Rule 37-3.

                                  28                    b.         Each side may propound up to 30 interrogatories. The parties may take up
                                           Case 3:18-cv-07548-EDL Document 46 Filed 05/15/19 Page 2 of 9




                                   1
                                       to 10 depositions, one of which is a Rule 30(b)(6) deposition of up to 14 hours, without prejudice
                                   2
                                       to seeking leave to take additional depositions pursuant to Rule 30(a)(2) if needed.
                                   3
                                                      c.      Rule 26(e)(1) of the Federal Rules of Civil Procedure requires all parties to
                                   4
                                       supplement or correct their initial disclosures, expert disclosures, pretrial disclosures, and
                                   5
                                       responses to discovery requests under the circumstances itemized in that Rule, and when ordered
                                   6
                                       by the Court. The Court expects that the parties will supplement and/or correct their disclosures
                                   7
                                       promptly when required under that Rule, without the need for a request from opposing counsel.
                                   8
                                       In addition to the general requirements of Rule 26(e)(1), the parties will supplement and/or
                                   9
                                       correct all previously made disclosures and discovery responses 28 days before the fact
                                  10
                                       discovery cutoff date.
                                  11
                                                      d.      Pursuant to Civil L.R. 37-1(b), telephone conferences are available to
                                  12
Northern District of California




                                       resolve disputes during a discovery event, such as a deposition, where the resolution during the
 United States District Court




                                  13
                                       event likely would result in substantial savings of expense or time.
                                  14
                                                      e.      Privilege logs. If a party withholds information that is responsive to a
                                  15
                                       discovery request, and is otherwise discoverable under the Federal Rules of Civil Procedure, by
                                  16
                                       claiming that it is privileged, or protected from discovery under the attorney work product doctrine
                                  17
                                       or any other protective doctrine (including, but not limited to, privacy rights), that party shall
                                  18
                                       prepare a "privilege log" (Fed. R. Civ. P. 26(b)(5)) setting forth the privilege relied upon and
                                  19
                                       specifying separately for each document or for each category of similarly situated documents:
                                  20
                                                                      1. The name and job title or capacity of the author;
                                  21
                                                                      2. The name and job title or capacity of each recipient;
                                  22
                                                                      3. The date the document was prepared and, if different, the date(s)
                                  23
                                                                          on which it was sent to or shared with persons other than its
                                  24
                                                                          author(s);
                                  25
                                                                      4. The title and description of the document;
                                  26
                                                                      5. The subject matter addressed in the document;
                                  27

                                  28                                                      2
                                          Case 3:18-cv-07548-EDL Document 46 Filed 05/15/19 Page 3 of 9




                                   1
                                                                       6. The purpose(s) for which it was prepared or communicated; and
                                   2
                                                                       7. The specific basis for the claim that it is privileged.
                                   3
                                              The privilege log will be produced as quickly as possible, but no later than 14 days after
                                   4
                                       the discovery responses are due (in a rolling production, 14 days after each set of documents is
                                   5
                                       produced), unless the parties stipulate or the Court orders otherwise in a particular case.
                                   6
                                                      f.        In responding to requests for documents and materials under Rule 34 of the
                                   7
                                       Federal Rules of Civil Procedure, all parties shall affirmatively state in a written response served
                                   8
                                       on all other parties the full extent to which they will produce materials and shall, promptly after
                                   9
                                       the production, confirm in writing that they have produced all such materials so described that are
                                  10
                                       locatable after a diligent search of all locations at which such materials might plausibly exist.
                                  11
                                              3. MOTIONS
                                  12
Northern District of California




                                              The last day to file a motion, or stipulation and proposed order, to join other parties shall
 United States District Court




                                  13
                                       be June 3, 2019.
                                  14
                                              The last day to file a motion, or stipulation and proposed order, to amend the pleadings
                                  15
                                       shall be June 3, 2019.
                                  16
                                              The last day for hearing dispositive motions shall be June 16, 2020.
                                  17
                                              4. PRETRIAL CONFERENCE
                                  18
                                                      a.        A pretrial conference shall be held on August 25, 2020 at 2:00 P.M. in
                                  19
                                       Courtroom E, 15th Floor. Each party shall attend personally or by lead counsel who will try
                                  20
                                       the case. The timing of disclosures required by Federal Rule of Civil Procedure 26(a)(3) and
                                  21
                                       other pretrial disclosures shall be governed by this order.
                                  22
                                                      b.        At least thirty (30) days prior to the date of the pretrial conference, lead
                                  23
                                       counsel shall meet and confer regarding:
                                  24
                                                                (1) Preparation and content of the joint pretrial conference statement;
                                  25
                                                                (2) Preparation and exchange of pretrial materials to be served and lodged
                                  26
                                                                pursuant to paragraph 5(c) below; and
                                  27

                                  28                                                       3
                                           Case 3:18-cv-07548-EDL Document 46 Filed 05/15/19 Page 4 of 9




                                   1
                                                             (3) Settlement of the action.
                                   2
                                                        c.   At least twenty (20) days prior to the pretrial conference, counsel and/or
                                   3
                                       parties shall:
                                   4
                                                             (1)     Serve and file a joint pretrial statement that includes the pretrial
                                   5
                                                                     disclosures required by Federal Rule of Civil Procedure 26(a)(3) as
                                   6
                                                                     well as the following supplemental information:
                                   7
                                                                     (a)    The Action.
                                   8
                                                                            (i)     Substance of the Action. A brief description of the
                                   9
                                                                            substance of claims and defenses which remain to be
                                  10
                                                                            decided.
                                  11
                                                                            (ii)    Relief Prayed. A detailed statement of all the relief
                                  12
Northern District of California




                                                                            claimed, particularly itemizing all elements of damages
 United States District Court




                                  13
                                                                            claimed as well as witnesses, documents or other evidentiary
                                  14
                                                                            material to be presented concerning the amount of those
                                  15
                                                                            damages.
                                  16
                                                                     (b)    The Factual Basis of the Action.
                                  17
                                                                            (i)     Undisputed Facts. A plain and concise statement of
                                  18
                                                                            all relevant facts not reasonably disputable, as well as which
                                  19
                                                                            facts parties will stipulate for incorporation into the trial
                                  20
                                                                            record without the necessity of supporting testimony or
                                  21
                                                                            exhibits.
                                  22
                                                                            (ii)     Disputed Factual Issues. A plain and concise
                                  23
                                                                            statement of all disputed factual issues which remain to be
                                  24
                                                                            decided.
                                  25
                                                                            (iii)    Agreed Statement. A statement assessing whether all
                                  26
                                                                            or part of the action may be presented upon an agreed
                                  27

                                  28                                                     4
                                       Case 3:18-cv-07548-EDL Document 46 Filed 05/15/19 Page 5 of 9




                                   1
                                                                 statement of facts.
                                   2
                                                                 (iv)    Stipulations. A statement of stipulations requested or
                                   3
                                                                 proposed for pretrial or trial purposes.
                                   4
                                                           (c)   Disputed Legal Issues.
                                   5
                                                                 Without extended legal argument, a concise statement of
                                   6
                                                                 each disputed point of law concerning liability or relief,
                                   7
                                                                 citing supporting statutes and decisions, and any procedural
                                   8
                                                                 or evidentiary issues.
                                   9
                                                           (d)   Trial Preparation.
                                  10
                                                                 (i)     Witnesses to Be Called. With regard to witnesses
                                  11
                                                                 disclosed pursuant to Federal Rule of Civil Procedure
                                  12
Northern District of California




                                                                 26(a)(3)(A), a brief statement describing the substance of the
 United States District Court




                                  13
                                                                 testimony to be given.
                                  14
                                                                 (ii)    Estimate of Trial Time. An estimate of the number
                                  15
                                                                         of hours needed for the presentation of each party's
                                  16
                                                                         case, indicating possible reductions in time through
                                  17
                                                                         proposed stipulations, agreed statements of facts, or
                                  18
                                                                         expedited means of presenting testimony and
                                  19
                                                                         exhibits.
                                  20
                                                                 (iii)   Use of Discovery Responses. Designate excerpts
                                  21
                                                                         from discovery that the parties intend to present at
                                  22
                                                                         trial, other than solely for impeachment or rebuttal,
                                  23
                                                                         from depositions specifying the witness with page
                                  24
                                                                         and line references, from interrogatory answers, or
                                  25
                                                                         from responses to requests for admission.
                                  26
                                                           (e)   Trial Alternatives and Options.
                                  27

                                  28                                         5
                                          Case 3:18-cv-07548-EDL Document 46 Filed 05/15/19 Page 6 of 9




                                   1
                                                                            (i)     Settlement Discussion. A statement summarizing the
                                   2
                                                                                    status of settlement negotiations and indicating
                                   3
                                                                                    whether further negotiations are likely to be
                                   4
                                                                                    productive.
                                   5
                                                                            (ii)    Amendments, Dismissals. A statement of requested
                                   6
                                                                                    or proposed amendments to pleadings or dismissals
                                   7
                                                                                    of parties, claims or defenses.
                                   8
                                                                            (iii)   Bifurcation, Separate Trial of Issues. A statement of
                                   9
                                                                                    whether bifurcation or a separate trial of specific
                                  10
                                                                                    issues is feasible and desired.
                                  11
                                                                    (f)     Miscellaneous.
                                  12
Northern District of California




                                                                            Any other subjects relevant to the trial of the action or
 United States District Court




                                  13
                                                                            material to its just, speedy and inexpensive determination.
                                  14
                                                             (2)    Serve and file trial briefs, motions in limine (including any motion
                                  15
                                                                    regarding the qualifications or testimony of any expert witness),
                                  16
                                                                    proposed voir dire questions, jury instructions, verdict forms and
                                  17
                                                                    excerpts from discovery that will be offered at trial (include a copy
                                  18
                                                                    of the deposition testimony or admission). The parties shall submit
                                  19
                                                                    proposed jury instructions jointly. If there are any instructions on
                                  20
                                                                    which the parties cannot agree, those instructions may be submitted
                                  21
                                                                    separately;
                                  22
                                                             (3)    Serve and file an exhibit setting forth the qualifications and
                                  23
                                                                    experience of each expert witness;
                                  24
                                                             (4)    Serve and file a list of each party's exhibits by numbers 1-500
                                  25
                                       (plaintiff) or numbers 750-1250 (defendant), including a brief statement describing the substance
                                  26
                                       and purpose of each exhibit and the name of the sponsoring witness;
                                  27

                                  28                                                    6
                                           Case 3:18-cv-07548-EDL Document 46 Filed 05/15/19 Page 7 of 9




                                   1
                                                                (5)     Exchange exhibits which shall be premarked (plaintiff shall use
                                   2
                                       numbers 1-500; defendant shall use numbers 750-1250) and tabbed. Exhibits shall be three-hole
                                   3
                                       punched and shall be submitted in binders. Each exhibit shall be marked on the front page or on
                                   4
                                       the back of the last page with the information contained in Exhibit A to this Order; and
                                   5
                                                                (6)     Deliver two sets of all premarked exhibits to chambers (exhibits are
                                   6
                                       not to be filed). The two sets of premarked exhibits shall be for Court use only. The parties shall
                                   7
                                       bring a third set of their trial exhibits to trial to witnesses.
                                   8
                                               No party shall be permitted to call any witness or offer any exhibit in its case in chief that
                                   9
                                       is not disclosed in its pretrial statement, exchanged with opposing counsel, and delivered to the
                                  10
                                       Court, by the above deadline, without leave of the Court and for good cause.
                                  11
                                                       d.       At least (10) days prior to the pretrial conference, after meeting and
                                  12
Northern District of California




                                       conferring in a good faith attempt to resolve any objections, counsel and/or parties shall serve and
 United States District Court




                                  13
                                       file: (1) any objections to exhibits or to the use of deposition excerpts or other discovery; (2) any
                                  14
                                       objections to non-expert witnesses; (3) any objection to proposed voir dire questions, jury
                                  15
                                       instructions and verdict forms that the parties have been unable in good faith to resolve; (4) any
                                  16
                                       opposition to a motion in limine. No replies shall be filed.
                                  17
                                                       e.       All motions in limine and objections shall be heard at the pretrial
                                  18
                                       conference.
                                  19
                                               6.      JURY TRIAL
                                  20
                                                       a.       Counsel shall submit an agreed upon set of voir dire questions to be posed
                                  21
                                       by the Court. Any voir dire questions on which counsel cannot agree may be submitted
                                  22
                                       separately. Counsel shall be allowed brief follow-up voir dire after the Court's questioning.
                                  23
                                                       b.       The following jury instructions from the Manual of Model Civil Jury
                                  24
                                       Instructions for the Ninth Circuit (2007 Edition) shall be given absent objection: 1.1-1.2, 1.6-1.14,
                                  25
                                       1.18, 2.11. Counsel shall submit jointly an agreed upon set of case specific instructions, using the
                                  26
                                       Ninth Circuit Manual where appropriate. Do not submit duplicates of those listed above. Any
                                  27

                                  28                                                         7
                                          Case 3:18-cv-07548-EDL Document 46 Filed 05/15/19 Page 8 of 9




                                   1
                                       instructions on which counsel cannot agree may be submitted separately. Each requested
                                   2
                                       instruction shall be typed in full on a separate page with citations to the authority upon which it is
                                   3
                                       based and a reference to the party submitting it. A second blind copy of each instruction and
                                   4
                                       verdict form shall also be submitted, omitting the citation to authority and the reference to the
                                   5
                                       submitting party.
                                   6
                                              7. All documents filed with the Clerk of the Court shall list the civil case number followed
                                   7
                                       by the initials "EDL." One copy shall be clearly marked as a chambers copy. Chambers copies
                                   8
                                       shall be three-hole punched at the left side, suitable for insertion into standard binders. In
                                   9
                                       addition, all proposed jury instructions, motions in limine, forms of verdict and trial briefs shall be
                                  10
                                       accompanied by a CD or USB flash drive containing a copy of the document in Microsoft Word
                                  11
                                       format (*.docx).
                                  12
Northern District of California




                                              IT IS SO ORDERED.
 United States District Court




                                  13
                                       Dated: May 15, 2019
                                  14                                                    ______________________________________
                                  15                                                    ELIZABETH D. LAPORTE
                                                                                        UNITED STATES MAGISTRATE JUDGE
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                      8
                                         Case 3:18-cv-07548-EDL Document 46 Filed 05/15/19 Page 9 of 9




                                   1                                                                EXHIBIT A
                                   2
                                       UNITED STATES DISTRICT COURT                             UNITED STATES DISTRICT COURT                             UNITED STATES DISTRICT COURT
                                   3        NORTHERN DISTRICT OF
                                                 CALIFORNIA
                                                                                                     NORTHERN DISTRICT OF
                                                                                                          CALIFORNIA
                                                                                                                                                              NORTHERN DISTRICT OF
                                                                                                                                                                   CALIFORNIA
                                       Case Number:                                             Case Number:                                             Case Number:
                                   4
                                       PLTF / DEFT EXHIBIT                                      PLTF / DEFT EXHIBIT                                      PLTF / DEFT EXHIBIT
                                       NO._____________                                         NO._____________                                         NO._____________
                                   5
                                       Date                                                     Date                                                     Date
                                       Admitted:________________________                        Admitted:________________________                        Admitted:________________________
                                   6
                                       By:_______________________________                       By:_______________________________                       By:_______________________________
                                                Stephen Ybarra, Deputy Clerk                             Stephen Ybarra, Deputy Clerk                             Stephen Ybarra, Deputy Clerk
                                   7   ------------------------------------------------------   ------------------------------------------------------   ------------------------------------------------------

                                   8   UNITED STATES DISTRICT COURT                             UNITED STATES DISTRICT COURT                             UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF                                     NORTHERN DISTRICT OF                                     NORTHERN DISTRICT OF
                                                 CALIFORNIA                                               CALIFORNIA                                               CALIFORNIA
                                   9   Case Number:                                             Case Number:                                             Case Number:
                                       PLTF / DEFT EXHIBIT                                      PLTF / DEFT EXHIBIT                                      PLTF / DEFT EXHIBIT
                                  10   NO._____________                                         NO._____________                                         NO._____________
                                       Date                                                     Date                                                     Date
                                  11   Admitted:________________________                        Admitted:________________________                        Admitted:________________________
                                       By:_______________________________                       By:_______________________________                       By:_______________________________
                                  12            Stephen Ybarra, Deputy Clerk                             Stephen Ybarra, Deputy Clerk                             Stephen Ybarra, Deputy Clerk
Northern District of California
 United States District Court




                                       ------------------------------------------------------   ------------------------------------------------------   ------------------------------------------------------
                                  13   UNITED STATES DISTRICT COURT                             UNITED STATES DISTRICT COURT                             UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF                                     NORTHERN DISTRICT OF                                     NORTHERN DISTRICT OF
                                                 CALIFORNIA                                               CALIFORNIA                                               CALIFORNIA
                                  14
                                       Case Number:                                             Case Number:                                             Case Number:
                                  15   PLTF / DEFT EXHIBIT                                      PLTF / DEFT EXHIBIT                                      PLTF / DEFT EXHIBIT
                                       NO._____________                                         NO._____________                                         NO._____________

                                  16   Date
                                       Admitted:________________________
                                                                                                Date
                                                                                                Admitted:________________________
                                                                                                                                                         Date
                                                                                                                                                         Admitted:________________________
                                       By:_______________________________                       By:_______________________________                       By:_______________________________
                                  17            Stephen Ybarra, Deputy Clerk                             Stephen Ybarra, Deputy Clerk                            Stephen Ybarra, Deputy Clerk
                                       ------------------------------------------------------   ------------------------------------------------------   ------------------------------------------------------
                                  18

                                  19
                                       UNITED STATES DISTRICT COURT                             UNITED STATES DISTRICT COURT                             UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF                                     NORTHERN DISTRICT OF                                     NORTHERN DISTRICT OF
                                  20             CALIFORNIA                                               CALIFORNIA                                               CALIFORNIA
                                       Case Number:                                             Case Number:                                             Case Number:
                                  21
                                       PLTF / DEFT EXHIBIT                                      PLTF / DEFT EXHIBIT                                      PLTF / DEFT EXHIBIT
                                       NO._____________                                         NO._____________                                         NO._____________
                                  22   Date                                                     Date                                                     Date
                                       Admitted:________________________                        Admitted:________________________                        Admitted:________________________
                                  23   By:_______________________________                       By:_______________________________                       By:_______________________________
                                                Stephen Ybarra, Deputy Clerk                             Stephen Ybarra, Deputy Clerk                            Stephen Ybarra, Deputy Clerk
                                  24   ------------------------------------------------------   ------------------------------------------------------   ------------------------------------------------------

                                  25

                                  26

                                  27

                                  28                                                                                     9
